                 Case 4:20-cv-03758 Document 5-1 Filed on 12/23/20 in TXSD Page 1 of 1
                                        Board of Law Examiners
                                 Appointed by the Supreme Court of Texas

                                               December 07, 2020



 Roberrt Kennneth (Kent) Wellington, II
 Via: E-Mail



                                            Acknowledgment Letter
                                          Non-Resident Attorney Fee

According to Texas Government Code §82.0361, "a nonresident attorney requesting permission to participate in
proceedings in a court in this state shall pay a fee of $250 for each case in which the attorney is requesting
to participate."

This Acknowledgement Letter serves as proof that the Board of Law Examiners has received $250 in
connection with the following matter:
           Non-resident attorney: Roberrt Kennneth (Kent) Wellington, II
           Case: 4:20-cv-03758
           Texas court or body: U.S. District Court for the Southern District of Texas, Houston Divisi
           on


After satisfying the fee requirement, a non-resident attorney shall file a motion in the Texas court or body in which
the non-resident attorney is requesting permission to appear. The motion shall contain the information and statements
required by Rule 19(a) of the Rules Governing Admission to the Bar of Texas. The motion must be accompanied
by this Acknowledgment Letter and by a motion from a resident practicing Texas attorney that contains the
statements required by Rule 19(b).
The decision to grant or deny a non-resident attorney's motion for permission to participate in the proceedings in
a particular cause is made by the Texas court or body in which it is filed.
For more information, please see Rule 19 of the Rules Governing Admission to the Bar of Texas and §82.0361, of
the Texas Government Code, which can be found on the Board's website.




MAILING ADDRESS                     TELEPHONE: 512- 463-1621 - FACSIMILE: 512- 463-5300    STREET ADDRESS

Post Office Box 13486                           WEBSITE: www.ble.texas.gov                 205 West 14th Street, Ste.500

Austin,Texas 78711-3486                                                                    Austin, Texas 78701

                                                                    EXHIBIT A
